Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 9, 10, 11, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publication: 2021/0136207 by Adibi et al, hereinafter Adibi.

Regarding claim 1,  Adibi discloses a system, comprising:
a communication interface to a network (paragraph: 0020, 0025);
a processor, comprising machine-readable instructions maintained in a non-transitory memory (paragraphs: 0094-0102);
a first agent communication device, comprising an input device and a microphone and utilized by a live agent (Fig. 1, 120; paragraph: 0020);
a data storage (paragraph: 0021); and wherein a first agent (i.e. human or live agent, supervisor), via the first agent communication device is engaged in a communication with a customer (Fig. 1, 110; paragraphs: 0020, 0067), utilizing a customer communication device (paragraph: 0020), and wherein the communication comprises speech encoded for transmission on the network (paragraphs: 0020, 0025); and wherein the instructions cause the processor to perform:
accessing an agent persona (i.e. virtual agent), from the data storage (paragraphs: 0044, 0071), comprising settings of characteristics to generate speech of a virtual agent different from the speech of the first agent (paragraphs: 0044, 0071);
receiving content (i.e. resolution), via the input device (paragraph: 0067);
generating speech of the content in the voice of the first agent (i.e. virtual agent may ‘speak’ using a voice of the agent or supervisor; paragraph: 0067); and
providing the generated speech as a portion of the communication (paragraph: 0067).
	Adibi discloses a virtual agent may ‘speak’ using a voice of the agent or supervisor.  However, Adibi further discloses generating speech of content in the voice of the persona of the virtual agent (paragraph: 0071).  
	It would have been obvious to one of ordinary skill in the art to modify the voice of the first agent presented to the customer to be the persona of the virtual agent in order to continue the flow of the virtual agent communicating to a same personality type of the customer and to provide a seamless conversation.  
	Regarding claim 2, the system of claim 1, wherein Adibi discloses the input device comprises a keyboard (paragraph: 0020) and the processor performs generating the speech from text entered via the keyboard (paragraphs: 0025, 0028).
	Regarding claim 3, the system of claim 1, wherein Adibi discloses the instructions cause the processor to further receive a signal sent from the input device and, in response, receiving the content as speech from the microphone (paragraphs: 0020, 0067), blocking the speech of the first agent from being provided to the customer communication device, and generating the speech comprising converting the speech of the first agent to the voice of the virtual agent and providing the voice of the virtual agent to the communication (paragraph: 0044, 0071).
	Regarding claim 9, the system of claim, wherein Adibi discloses system further comprises: a second agent communication device utilized by a second agent (i.e. a human agent or supervisor); and wherein the instructions further cause the processor to receive a signal sent from at least one of the first agent communication device and the second agent communication device and (i.e. escalation) (paragraph: 0067), in response thereto, discontinues receiving the content from the first agent communication device and receives the content from the second agent communication device (i.e. escalation) (paragraph: 0044, 0046, 0067).
	Regarding claim 10, the system of claim 9, wherein Adibi discloses the persona substantially matches the persona of the second agent (i.e. virtual agent may ‘speak’ using a voice of the agent or supervisor; paragraph: 0067).
	Regarding claim 11, Adibi discloses a method, comprising: 
engaging in a communication with a customer, utilizing a customer communication device (Fig. 1, 110; paragraphs: 0020, 0067) connected to a network (paragraph: 0020), with a first agent (i.e. human or live agent, supervisor) utilizing a first agent communication device (Fig. 1, 120; paragraph: 0020) connected to a network and wherein the communication comprises speech encoded for transmission on the network (paragraphs: 0020, 0025);  
accessing an agent persona (i.e. virtual agent), from a data storage (paragraphs: 0021, 0044, 0071), comprising settings of characteristics to generate speech of a virtual agent different from the speech of the first agent (paragraphs: 0044, 0071);
receiving content (i.e. resolution), via an input device associated with the first agent communication device (paragraph: 0067); generating speech of the content in the voice of the first agent (i.e. virtual agent may ‘speak’ using a voice of the agent or supervisor; paragraph: 0067); and providing the generated speech as a portion of the communication (paragraph: 0067).
	Adibi discloses a virtual agent may ‘speak’ using a voice of the agent or supervisor.  However, Adibi further discloses generating speech of content in the voice of the persona of the virtual agent (paragraph: 0071).  
	It would have been obvious to one of ordinary skill in the art to modify the voice of the first agent presented to the customer to be the persona of the virtual agent in order to continue the flow of the virtual agent communicating to a same personality type of the customer and to provide a seamless conversation.  
Regarding claim 12, the method of claim 11, wherein Adibi discloses the input device comprises a keyboard (paragraph: 0020) and generating the speech from text entered via the keyboard (paragraphs: 0025, 0028).
	Regarding claim 13, the method of claim 11, wherein Adibi further comprising: receiving a signal sent from the input device and, in response, receiving the content as speech from a microphone capturing sound from the first agent (paragraphs: 0020, 0067), blocking the speech of the first agent from being provided to the customer communication device, and generating the speech comprising converting the speech of the first agent to the voice of the virtual agent and providing the voice of the virtual agent to the communication (paragraph: 0044, 0071).
	Regarding claim 19, the method of claim 11, wherein Adibi further comprising: receiving a signal sent from at least one of the first agent communication device and a second agent communication device and (i.e. escalation) (paragraph: 0067), in response thereto, discontinues receiving the content from the first agent communication device and receiving the content from the second agent communication device (i.e. escalation) (paragraph: 0044, 0046, 0067).
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses the claim limitations of claim 20 such as: ‘…An agent communication device for communicating, via a network with a customer communication device, comprising: a communication interface to the network; a processor, comprising machine-readable instructions maintained in a non-transitory memory; a microphone capturing speech of an agent; a camera capturing a video image of the agent; a data storage; and wherein an agent, utilizing the agent communication device, is engaged in a communication with a customer, utilizing the customer communication device, and wherein the communication comprises speech encoded for transmission on the network; and wherein the instructions cause the processor to perform: accessing a virtual agent persona, from the data storage, comprising settings of characteristics to generate a virtual agent different from the first agent; generating the virtual agent to comprise speech of the agent and having the voice of the virtual agent persona; generating a video image of the virtual agent having at least a movement as determined by a movement of agent as captured in the video image of the virtual agent; generating an altered video image of the agent having the appearance of not speaking while the video image of the virtual agent is speaking; providing, as a portion of the content, the video image of the virtual agent, the altered video image of the agent, and speech in the voice of the virtual agent persona; and providing the generated speech as a portion of the communication...’.
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653